Name: Commission Regulation (EC) No 464/1999 of 3 March 1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid arrangements for prunes
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  consumption;  cooperation policy;  plant product
 Date Published: nan

 Avis juridique important|31999R0464Commission Regulation (EC) No 464/1999 of 3 March 1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid arrangements for prunes Official Journal L 056 , 04/03/1999 P. 0008 - 0014COMMISSION REGULATION (EC) No 464/1999 of 3 March 1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid arrangements for prunes THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the market in products processed from fruit and vegetables (1), as amended by Regulation (EC) No 2199/97 (2), and in particular Articles 3(3) and 4(9) thereof,Whereas Title I of Regulation (EC) No 2201/96 introduces a system of production aid for certain products processed from fruit and vegetables; whereas Commission Regulation (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables (3), as last amended by Regulation (EC) No 1590/98 (4), lays down general rules applicable to that system; whereas certain detailed rules should be laid down specifically for prunes, without prejudice to the other provisions of Regulation (EC) No 504/97;Whereas fruit can be of variable quality; whereas the minimum price and the production aid should be fixed for a specified marketing class, the amounts applicable for the other classes should be derived from that class and these classes should be defined taking into account, for the amounts so derived, the characteristics of the different classes;Whereas the aim of the minimum quality requirements referred to in Article 4(4)(b) of Regulation (EC) No 2201/96 is to avoid the production of products for which no demand exists or products which would create distortion of the market; whereas those requirements must be based on traditional, fair manufacturing procedures; whereas, to ensure compliance with these provisions, the minimum characteristics required of dried plums purchased by processors and prunes qualifying for aid should be defined;Whereas this Regulation incorporates the provisions specific to prunes in Article 3 of Commission Regulation (EEC) No 1709/84 of 19 June 1984 on minimum prices payable to producers and amounts of production aid for certain processed fruit and vegetables eligible for production aid (5), as last amended by Regulation (EC) No 1591/98 (6), and in Commission Regulation (EEC) No 2022/85 of 22 July 1985 on minimum quality requirements for dried plums and prunes eligible for production aid (7), updating those provisions in line with legal, technical and economic developments and experience gained; whereas, therefore, Regulation (EEC) No 2022/85 and Article 3 of and Annex IV to Regulation (EC) No 1709/84 should be repealed;Whereas when products are grown in one Member State and processed in another the authorities of the Member State where the products have been grown should provide proof of payment of the minimum price to the Member State paying the aid;Whereas the minimum price and the aid are fixed for dried products at a specific stage in the traditional processing process; whereas care must be taken to ensure that prunes which have received aid are actually processed into products ready to be offered for human consumption; whereas, in view of the recent development of semi-dry prunes and their considerable economic potential, those products which do not undergo such drying as part of their processing should not for that reason be denied eligibility for the aid;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 For the purposes of this Regulation:(a) 'prunes d'Ente` means physiologically ripe fresh plums of the prunes d'Ente variety, of the species Prunus domestica L.;(b) 'dried plums` means products obtained by dehydration of prunes d'Ente;(c) 'dry prunes` means prunes obtained from dried plums with a maximum moisture content of 23 %;(d) 'semi-dry prunes` means prunes obtained by dehydrating prunes d'Ente until a moisture content of 30 to 35 % is achieved, without any rehydration process;(e) 'lot` means a number of containers presented together by a producer or recognised producer group for acceptance by a processor.Article 2 To qualify for payment of the aid referred to in Article 2 of Regulation (EC) No 2201/96, prunes must comply with the characteristics set out in Annex I(B) and have been obtained from dried plums complying with the characteristics set out in Annex I(A) for which the minimum price has been paid in full.Article 3 1. The minimum price payable to producers for dried plums and the production aid for prunes shall be fixed per 100 kilograms net for products with a maximum moisture content of 23 % in the size category corresponding to 66 fruits per 500 g.For other size categories the minimum price and the aid shall be multiplied by one of the coefficients listed in Annex II.2. For the purpose of applying the minimum price and production aid to semi-dry prunes, the size and weight shall be taken as the equivalent size and weight of dried plums and dry prunes, multiplying the size by 1,18461 and the weight by 0,84416.Article 4 Where processing takes place outside the Member State in which the product was grown, that Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid.Article 5 1. Verification of the quality requirements for dried plums shall be carried out on the basis of samples taken by the processor from a lot, before sizing and in agreement with the producer. The samples shall be examined by both the processor and the producer and the results of the verification shall be recorded.2. For prunes during the processing period the processor shall verify by sampling of each lot that the products meet the qualifying requirements for aid. The verification results shall be recorded. The minimum net weight of each sample examined shall be 1 kg.Article 6 Member States shall take the necessary steps to satisfy themselves, in particular by checking stock records, that prunes which have received aid are subsequently processed into products as referred to in Article 1(2)(c) of Regulation (EC) No 504/97.Article 7 Article 3 of and Annex IV to Regulation (EC) No 1709/84 and Regulation (EEC) No 2022/85 are hereby repealed.Article 8 This Regulation shall apply from the 1999/2000 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21. 11. 1996, p. 29.(2) OJ L 303, 6. 11. 1997, p. 1.(3) OJ L 78, 20. 3. 1997, p. 14.(4) OJ L 208, 24. 7. 1998, p. 11.(5) OJ L 162, 20. 6. 1984, p. 8.(6) OJ L 208, 24. 7. 1998, p. 14.(7) OJ L 191, 23. 7. 1985, p. 31.ANNEX I Part A. Minimum quality requirements for dried plums I. MINIMUM CHARACTERISTICS 1. Dried plums must be of sound and fair merchantable quality and fit for processing.2. Dried plums must have a maximum moisture content of 23 %, except for fruit intended for the production of semi-dry prunes, which must have a moisture content of between 30 and 35 %.3. Dried plums must be of a size corresponding to less than 105 plums per 500 g, except for fruit intended for the production of semi-dry prunes the size of which must correspond to less than 81 plums per 500 g.4. The fruit must be:(a) well dried, sound, that is to say, free from mould, rot, insects, whether live or dead, and insect excrement;(b) fleshy, clean and free from dirt;(c) free from foreign smell and taste;(d) practically free from defects and waste.II. TOLERANCES The following tolerances are allowed:1. Dried plums for industrial uses (a) 0,3 % by weight of waste(b) 100 % of fruit with slight and/or serious defects(c) 10 % by weight of fruit with very serious defects(d) 5 % of fruit of a size corresponding to 105 plums or more per 500 g2. Other dried plums (a) 0,2 % by weight of waste(b) 0,5 % by weight of fruit with very serious defects(c) 7,5 % by weight of fruit with serious or very serious defects(d) 15 % by weight of fruit with defectsIII. DEFECTS Defects fall into three categories:- slight defects, which are minor defects of the skin,- serious defects, which are mainly serious defects of the skin,- very serious defects, which are mainly defects where the flesh has been damaged.The following definitions shall apply:1. Slight defects (a) Terminal cracks or fissuresFissures in the skin more than 10 mm but not more than 15 mm in length at the end opposite the stem cavity.(b) Small skin perforationsTorn, damaged or missing skin, either over an area equal to or less than 7 mm long but more than 3 mm wide with the flesh not emerging from the lesion or over an area more than 7 mm long but less than 3 mm wide with the flesh remaining visible.(c) Lesions due to hail, of an aggregate area exceeding 3 mm in diameterScars caused by hail of an aggregate area not exceeding 10 mm in diameter.(d) Grey patches, russeting or scabs, of an aggregate area exceeding 6 mm in diameterThis defect consists of a hard thickening of the skin, making patches of various shapes of an aggregate area not exceeding 20 mm in diameter.2. Serious defects (a) Consistency defectThis effect is usually due to insufficient ripening, resulting in defective colouring and soft flesh with a skin characterised by numerous shallow wrinkles.(b) Cracks due to burstingNon-terminal cracks due to bursting of the fruit, followed by healing with hard excrescences, over a length exceeding 10 mm.(c) Terminal cracksCracks at the apex exceeding 15 mm in length.(d) PerforationsTorn, damaged or missing skin over an area larger than indicated for classification as a slight defect.(e) Partly crushed fruitPartly crushed fruit, parts of fruit or markedly misshapen fruit with the flesh in evidence.(f) Lesions due to hailLesions due to hail, with scars over an aggregate area exceeding 10 mm in diameter.(g) Grey patches, russeting or scabsThick hard patches over an aggregate area exceeding 20 mm in diameter.(h) FissuresSkin fissures more than 15 mm in length opposite the stem cavity or deep fissures revealing the kernel.(i) Deformation due to sun scorchSevere deformation due to sun scorch, resulting in the virtual absence of flesh on part of one side of the fruit, with the skin adhering unwrinkled to the kernel.3. Very serious defects (a) Caramelised fruitFruit caramelised by too much heat, showing very dark colouring of the flesh or gaps between the kernel and flesh.(b) Monilia-attacked fruitFruit with light patches caused by Monilia attack, arrested by drying, with damaged skin.(c) Soiled fruitFruit soiled by the presence of foreign matter (especially earth) which could be removed.(d) Completely crushed fruitCompletely crushed fruit or parts of fruit.4. Waste The term 'waste` is used to mean any material that may not, because of its nature or condition, be offered for human consumption or that, if it remained mixed with the fruit whatever its end-use, might:- reduce its keeping qualities,- impair its appearance,- transmit unacceptable taste, odour or other defects to it.The following are regarded as 'waste`:(a) Fruit bearing active mouldFruit bearing mould which is spreading.(b) Moniliated-mummified fruitIndividual fruits or fruits which are compacted or welded together, the pulp having been destroyed and mummified by the complete development of Monilia.(c) Rotten fruitFruit whose edibility is impaired or destroyed by micro-organisms (yeasts, moulds, bacteria).(d) Fruit infested by insects and mitesFruits infested by live or dead animal pests (insects and mites at any stage in their biological cycle) or by insect excrement.(e) Fruit encrusted with earth or other soil constituents(f) Burnt fruitFruit burnt by excessive heat, showing gaps between the flesh and kernel, or characteristic swelling giving the shape of fresh plums.(g) Foreign matterIndividual inedible parts of the fruit, such as stems, kernels and skin fragments, and foreign bodies or matter such as leaves, twigs and other plant matter, soil constituents such as earth or stones.Part B: Minimum quality requirements for prunes I. MINIMUM CHARACTERISTICS 1. Prunes must be obtained from dried plums with the characteristics set out in Part A.2. Prunes must have a maximum moisture content of 23 %, except for semi-dry prunes, which must have a moisture content of between 30 and 35 %.3. Prunes must be sorted and size-graded unless intended for industrial use.4. Prunes must be:- intact, sound, fleshy, clean, free from mould, rot and waste,- practically free from blemish liable to impair the quality or appearance of the product,- free from insects, whether live or dead, and insect excrement,- free from abnormal smell and taste,- of a size corresponding to less than 105 prunes per 500 g, with the exception of semi-dry prunes, for which the number of fruit must be less than 81 prunes per 500 g.II. TOLERANCES 1. Prunes for industrial uses (a) 100 % of fruit with slight and/or serious defects(b) 10 % by weight of fruit with very serious defects(c) 5 % of fruit of a size corresponding to 105 prunes or more per 500 g2. Semi-dry prunes (a) 0,3 % by weight of fruit with very serious defects(b) 5 % by weight of fruit with serious or very serious defects(c) 10 % by weight of fruit with defects3. Other prunes (a) 0,5 % by weight of fruit with very serious defects(b) 7,5 % by weight of fruit with serious or very serious defects(c) 15 % by weight of fruit with defectsIII. DEFECTS Part A is applicable for determining the seriousness of the defects.ANNEX II >TABLE>For dried plums and prunes intended for industrial uses irrespective of their size, the coefficient to be applied is 0,4000.